IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA

STANLEY E. RICHARDSON,

Plaintiff,

Civil Action No.
JURY DEMAND

YS.

ISLE EDGE TRUCKING, INC.,

c/o Robert Asbury, Registered Agent
5731 Lyons View Pike, Suite 206
Knoxville, TN 37919,

and

ROYAL EXPRESS, INC.,

c/o Lisa Blackwell, Registered Agent
1477 Joppa Road

Walling, TN 38587,

and

STEVEN ALLEN BURDICK,
309 N. Church Street
Watertown, WI 53094,

Mme” mer” meet” Smee” met Smee nme” nme” Mmmm” nme” Nome” Smee” ome” me!” Mme” Meme” Sinemet” “meee” “eet” Sinemet “eee” “ine” net” “Nneee” eee”

Defendants.

COMPLAINT
Comes now plaintiff, Stanley E. Richardson by and through counsel, and files this
Complaint, and shows unto the court as follows:
JURISDICTION
1, The jurisdiction of this court pursuant to 28 U.S.C. § 1332 is based upon the
residence and citizenship of the parties and the amount in controversy which, exclusive of interest

and costs, exceeds the sum of $75,000.00.

t
Case 1:19-cv-00136-TAV-CHS Document1 Filed 05/07/19 Page1lof5 PagelD#: 1

 
PARTIES

2, Plaintiff Stanley Richardson (“Richardson”) is a citizen and resident of
Fayetteville, Cumberland County, North Carolina.

3. Defendant Isle Edge Trucking, Inc. (“Isle Edge”) is a foreign corporation organized
and existing under the laws of the state of Wisconsin, whose principal address is N9002 Hustiford
Rd.; Watertown, WI 53094,

4, Defendant Royal Express, Inc. (“Royal Express”) is a foreign corporation
organized and existing under the laws of the state of Texas, whose principal address is 12125 Jef
Drive.; Laredo, TX 78045.

5, Defendant Steven Allen Burdick (“Burdick”) is a citizen and resident of the state
of Wisconsin, residing at 309 North Church Street, Watertown, WI.

VENUE

6. Plaintiff brings this cause of action as a result of a tractor-trailer collision which
occurred on May 13, 2018, in Hamilton County, Tennessee, within the Eastern District of
Tennessee, and therefore allege that venue is appropriate pursuant to 28 U.S.C. § 1391(b)(2).

STATEMENT OF FACTS

7. On May 13, 2018, plaintiff Richardson was operating a 2017 Freightliner tractor-
trailer truck in an easterly direction on Interstate 24 in Chattanooga, Hamilton County, Tennessee,
within the Eastern District of Tennessee, when he encountered an ultra-hazardous condition which
had been caused by an overturned tractor-trailer. Plaintiff was traveling behind a passenger
automobile near mile marker 173.00. Plaintiff noticed debris in the roadway that he believed to be
foliage. As plaintiff rounded a curve in the roadway, he noticed the passenger car in front of him

began to swerve to the right to avoid a collision with a semi-truck which had just overturned,

2
Case 1:19-cv-00136-TAV-CHS Document1 Filed 05/07/19 Page 2of5 PagelD#: 2
owned by Royal Express and leased to Isle Edge and being operated by defendant Burdick,
blocking both tanes of the interstate. Plaintiff Richardson swerved to the left to avoid striking the
tractor-trailer in the roadway, but was unable to avoid striking the rear of the undercarriage of the
overturned tractor-trailer, causing plaintiff to lose steering and travel across the grass median and
into the cable barrier separating the grass median from the westbound lanes of I-24.

7. Plaintiff alleges that defendant Burdick was operating as an agent and servant of
and under the authority of defendant Royal Express and Isle Edge and that his negligence is
imputed to said defendants.

8. Plaintiff alleges that the collision aforesaid was caused by the negligence of the
defendants, as set out more fully below:

a. Defendant Burdick was operating his vehicle without paying attention to
the roadway and the hazardous conditions thereon;
b. Defendant Burdick operated his vehicle in a reckless manner without having

the same under proper control;

C. Defendant Burdick operated his vehicle without keeping a proper lookout
ahead,
d. Defendant Burdick operated his vehicle without exercising due care for

other vehicles on the highway;
e. Defendant Burdick negligently operated his vehicle in violation of the rules
of the road.
9. Plaintiff alleges that defendant Burdick failed to comply with the following sections
of the Tennessee Code Annotated, to wit:

a. 55-8-103 Required obedience to traffic laws

3
Case 1:19-cv-00136-TAV-CHS Document1 Filed 05/07/19 Page 3of5 PagelD#: 3
b. 55-8-136. Drivers to exercise due care.
c. 55-10-205 Reckless Driving
10. Defendant Burdick operated his vehicle in violation of the Federal Motor Carrier
Safety Regulations or “FMCSR” as applicable to this case, to wit:

a. 49 CFR 383 (Commercial Driver’s License Standards)

b. 49 CFR Part 390 (General)

c, 49 CFR Part 390.11 (Duty of Carrier to Make Sure Driver Follows the
Rules)

d. 49 CFR Part 392 (Operations of Commercial Motor Vehicle)

€. 49 CFR Part 393 (Parts and Accessories Necessary for Safe
Operation)

f. 49 CFR Part 395 (Hours of Service)

g. 49 CFR Part 396 (Inspection, Repair and Maintenance)

11. Plaintiff alleges that defendant Royal Express, owner and lessor of the vehicle,
and Isle Edge, lessee, and as the principals and employers of defendant Burdick were
independently negligent in failing to supervise defendant Burdick, failing to properly train him
in the exercise and driving of an over-the road tractor-trailer vehicle in interstate commerce, and
in failing to properly review his training and background before allowing him to drive on the
highways in interstate commerce.

12. Plaintiff alleges that as a result of the collision, he sustained severe injuries to his
head, chest, legs, including fractures of his ribs, and allege that his injuries are permanent in their
effect on his capacity to earn a living and enjoy life.

WHEREFORE, plaintiff demands judgment against the defendants in the sum of Two

 

4
Case 1:19-cv-00136-TAV-CHS Document1 Filed 05/07/19 Page4of5 PagelD#: 4
Million Seven Hundred Fifty Thousand and No/100 Dollars ($2,750,000.00) as damages and

demand a jury to try this cause.

Respectfully submitted this ‘7th day of May , 2019

       

“ GILREATH & ASSOCIATES, PLLC
Sidney W. Gilreath, Esq. BPR#2000
Cary L. Bauer, Esq. BPR#019735
540 W. Main Avenue, Suite 600
P.O, Box 1270

Knoxville, TN 37901-1270

(865) 637-2442

(865) 971-4116 fax
gilknox@sidgilreath.com

 

 

 

5
Case 1:19-cv-00136-TAV-CHS Document1 Filed 05/07/19 Page5of5 PagelD#: 5
